Exhibit 10.42
AQUA AMERICA, INC.
2009 OMNIBUS EQUITY COMPENSATION PLAN
As Amended as of February 25, 2011

 

 



--------------------------------------------------------------------------------



 



AQUA AMERICA, INC.
2009 OMNIBUS EQUITY COMPENSATION PLAN
The purpose of the Aqua America, Inc. 2009 Omnibus Equity Compensation Plan (the
“Plan”) is to provide (i) designated employees of Aqua America, Inc. (the
“Company”) and its subsidiaries, (ii) certain consultants and advisors who
perform services for the Company or its subsidiaries, and (iii) non-employee
members of the Board of Directors of the Company with the opportunity to receive
grants of incentive stock options, nonqualified stock options, stock
appreciation rights, stock awards, stock units and other stock-based awards. The
Company believes that the Plan will encourage the participants to contribute to
the success of the Company, align the economic interests of the participants
with those of the shareholders, and provide a means through which the Company
can attract and retain officers, other key employees, non-employee directors and
key consultants of significant talent and abilities for the benefit of our
shareholders and customers. The Plan shall be effective as of May 8, 2009,
subject to approval by the shareholders of the Company. The Plan was amended as
of February 25, 2011.
Section 1. Definitions
The following terms shall have the meanings set forth below for purposes of the
Plan:
(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
(b) A Person shall be deemed a “Beneficial Owner” of any securities:
(i) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange;
(ii) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule 13d-3 of the General Rules and Regulations
under the Exchange Act), including without limitation pursuant to any agreement,
arrangement or understanding, whether or not in writing; provided, however, that
a Person shall not be deemed the “Beneficial Owner” of any security under this
clause (ii) as a result of an oral or written agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding (A) arises solely from a revocable proxy given in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable provisions of the General Rules and Regulations under the
Exchange Act, and (B) is not then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or

 

 



--------------------------------------------------------------------------------



 



(iii) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing) for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in the proviso to
clause (ii) above) or disposing of any voting securities of the Company;
provided, however, that nothing in this subsection (b) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until the expiration of forty days after the date
of such acquisition.
(c) “Board” shall mean the Board of Directors of the Company.
(d) “Cause” shall mean, except to the extent specified otherwise by the
Committee, a finding by the Committee that the Grantee (i) has breached his or
her employment or service contract with the Employer, (ii) has engaged in
disloyalty to the Employer, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) has disclosed trade
secrets or confidential information of the Employer to persons not entitled to
receive such information, (iv) has breached any written non-competition,
non-solicitation or confidentiality agreement between the Grantee and the
Employer or (v) has engaged in such other behavior detrimental to the interests
of the Employer as the Committee determines.
(e) “Change in Control” shall be deemed to have occurred if:
(i) any Person, together with all Affiliates and Associates of such Person,
shall become the Beneficial Owner in the aggregate of 20% or more of the Company
Stock then outstanding;
(ii) during any twenty-four month period, individuals who at the beginning of
such period constitute the Board cease for any reason to constitute a majority
thereof, unless the election, or the nomination for election by the Company’s
shareholders, of at least seventy-five percent of the directors who were not
directors at the beginning of such period was approved by a vote of at least
seventy-five percent of the directors in office at the time of such election or
nomination who were directors at the beginning of such period; or
(iii) there occurs a sale of 50% or more of the aggregate assets or earning
power of the Company and its subsidiaries, or its liquidation is approved by a
majority of its shareholders or the Company is merged into or is merged with an
unrelated entity such that following the merger, the shareholders of the Company
no longer own more than 50% of the resultant entity.

 

-2-



--------------------------------------------------------------------------------



 



Notwithstanding anything in this subsection (e) to the contrary, a Change in
Control shall not be deemed to have taken place under clause (e)(i) above if
(A) such Person becomes the Beneficial Owner in the aggregate of 20% or more of
the Company Stock then outstanding as a result, in the determination of a
majority of those members of the Board in office prior to the acquisition, of an
inadvertent acquisition by such Person if such Person, as soon as practicable,
divests itself of a sufficient amount of its Company Stock so that it no longer
owns 20% or more of the Company Stock then outstanding, or (B) such Person
becomes the Beneficial Owner in the aggregate of 20% or more of the Company
Stock outstanding as a result of an acquisition of Company Stock by the Company
which, by reducing the number of Company Stock outstanding, increases the
proportionate number of shares of Company Stock beneficially owned by such
Person to 20% or more of the shares of Company Stock then outstanding; provided,
however that if a Person shall become the Beneficial Owner of 20% or more of the
shares of Company Stock then outstanding by reason of Company Stock purchased by
the Company and shall, after such share purchases by the Company become the
Beneficial Owner of any additional shares of Company Stock, then the exemption
set forth in this clause shall be inapplicable.
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
(g) “Committee” shall mean the committee, consisting of members of the Board,
designated by the Board to administer the Plan.
(h) “Company” shall mean Aqua America, Inc. and shall include its successors.
(i) “Company Stock” shall mean common stock of the Company.
(j) “Disability” or “Disabled” shall mean a Grantee’s becoming disabled within
the meaning of section 22(e)(3) of the Code, within the meaning of the
Employer’s long-term disability plan applicable to the Grantee or as otherwise
determined by the Committee.
(k) “Dividend” shall mean a dividend paid on shares of Company Stock. If
interest is credited on accumulated dividends, the term “Dividend” shall include
the accrued interest.
(l) “Dividend Equivalent” shall mean a dividend payable on a hypothetical share
of Company Stock.
(m) “Dividend Equivalent Amount” shall mean an amount determined by multiplying
the number of Dividend Equivalents subject to a Grant by the per-share cash
Dividend paid by the Company on its outstanding Company Stock, or the per-share
fair market value (as determined by the Committee) of any Dividend paid by the
Company on its outstanding Company Stock in consideration other than cash, with
respect to each record date for the payment of a dividend during the
Accumulation Period described in Section 11(a)(i). If interest is credited on
accumulated Dividend Equivalents, the term “Dividend Equivalent Amount” shall
include the accrued interest.
(n) “Early Retirement” shall mean, except as otherwise provided in the Grant
Instrument, termination of a Grantee’s employment that occurs on or after the
date that the Grantee becomes eligible for early retirement pursuant to the
terms of the Pension Plan; provided, however, that if a Grantee is not an active
participant in the Pension Plan immediately prior to terminating employment,
“Early Retirement” shall mean, except as otherwise provided in the Grant
Instrument, termination of a Grantee’s employment that occurs on or after the
date that a Grantee is first eligible for Social Security retirement benefits
and has completed at least 10 years of service as would be determined for
vesting purposes under the Pension Plan.

 

-3-



--------------------------------------------------------------------------------



 



(o) “Employee” shall mean an employee of the Company or a subsidiary of the
Company.
(p) “Employed by, or providing service to, the Employer” shall mean employment
or service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options and SARs and satisfying conditions with respect
to Stock Awards and Performance Units, a Grantee shall not be considered to have
terminated employment or service until the Grantee ceases to be an Employee, Key
Advisor and member of the Board).
(q) “Employer” shall mean the Company and each of its subsidiaries.
(r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(s) “Exercise Price” shall mean the per share price at which shares of Company
Stock may be purchased under an Option, as designated by the Committee.
(t) “Fair Market Value” of Company Stock means, unless the Committee determines
otherwise with respect to a particular Grant, (i) if the principal trading
market for the Company Stock is a national securities exchange, the last
reported sale price of Company Stock on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
(ii) if the Company Stock is not principally traded on such exchange, the mean
between the last reported “bid” and “asked” prices of Company Stock on the
relevant date, as reported on the OTC Bulletin Board, or (iii) if the Company
Stock is not publicly traded or, if publicly traded, is not subject to reported
transactions as set forth above, the Fair Market Value per share shall be as
determined by the Committee through any reasonable valuation method authorized
under the Code.
(u) “Grant” shall mean a grant of Options, SARs, Stock Awards, Stock Units or
Other Stock-Based Awards under the Plan.
(v) “Grant Instrument” shall mean the agreement that sets forth the terms and
conditions of a Grant, including all amendments thereto.
(w) “Grantee” shall mean an Employee, Key Advisor or Non-Employee Director who
receives a Grant under the Plan.
(x) “Incentive Stock Option” shall mean an option to purchase Company Stock that
is intended to meet the requirements of section 422 of the Code.
(y) “Key Advisor” shall mean a consultant or advisor of an Employer.

 

-4-



--------------------------------------------------------------------------------



 



(z) “Non-Employee Director” shall mean a member of the Board who is not an
Employee.
(aa) “Nonqualified Stock Option” shall mean an option to purchase Company Stock
that is not intended to meet the requirements of section 422 of the Code.
(bb) “Normal Retirement” shall mean, except as otherwise provided in the Grant
Instrument, termination of a Grantee’s employment on or after the date a Grantee
first satisfies the conditions for normal retirement benefits under the terms of
the Pension Plan, whether or not the Grantee is covered by the Pension Plan.
(cc) “Option” shall mean an Incentive Stock Option or a Nonqualified Stock
Option granted under the Plan.
(dd) “Other Stock-Based Award” shall mean any Grant based on, measured by or
payable in Company Stock, as described in Section 10.
(ee) “Pension Plan” shall mean the Retirement Income Plan for Aqua America, Inc.
and Subsidiaries, as in effect from time to time.
(ff) “Person” shall mean any individual, firm, corporation, partnership or other
entity except the Company, any subsidiary of the Company, any employee benefit
plan of the Company or of any subsidiary, or any Person or entity organized,
appointed or established by the Company for or pursuant to the terms of any such
employee benefit plan.
(gg) “SAR” shall mean a stock appreciation right with respect to a share of
Company Stock.
(hh) “Stock Award” shall mean an award of Company Stock, with or without
restrictions.
(ii) “Stock Unit” shall mean an award of a phantom unit that represents a
hypothetical share of Company Stock.
Section 2. Administration
(a) Committee. The Plan shall be administered and interpreted by the Board or by
a Committee appointed by the Board. The Committee, if applicable, should consist
of two or more persons who are “outside directors” as defined under section
162(m) of the Code, and related Treasury regulations, and “non-employee
directors” as defined under Rule 16b-3 under the Exchange Act. The Board shall
approve and administer all grants made to Non-Employee Directors. The Committee
may delegate authority to one or more subcommittees, as it deems appropriate. To
the extent that the Board or a subcommittee administers the Plan, references in
the Plan to the “Committee” shall be deemed to refer to the Board or such
subcommittee. In the absence of a specific designation by the Board to the
contrary, the Plan shall be administered by the Committee of the Board or any
successor Board committee performing substantially the same functions.

 

-5-



--------------------------------------------------------------------------------



 



(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size, terms and conditions of the grants to be made to
each such individual, (iii) determine the time when the grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued grant, subject to the
provisions of Section 17 below, and (v) deal with any other matters arising
under the Plan.
(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.
Section 3. Grants
Awards under the Plan may consist of grants of Options as described in
Section 6, Stock Awards as described in Section 7, Stock Units as described in
Section 8, SARs as described in Section 9 and Other Stock-Based Awards as
described in Section 10. All Grants shall be subject to the terms and conditions
set forth herein and to such other terms and conditions consistent with this
Plan as the Committee deems appropriate and as are specified in writing by the
Committee to the individual in the Grant Instrument. All Grants shall be made
conditional upon the Grantee’s acknowledgement, in writing or by acceptance of
the Grant, that all decisions and determinations of the Committee shall be final
and binding on the Grantee, his or her beneficiaries and any other person having
or claiming an interest under such Grant. Grants under a particular Section of
the Plan need not be uniform as among the Grantees.
Section 4. Shares Subject to the Plan
(a) Shares Authorized. Subject to adjustment as described in subsection
(d) below, the aggregate number of shares of Company Stock that may be issued or
transferred under the Plan is 5,000,000 shares. Shares issued or transferred
under the Plan may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan. If and to the extent Options or SARs
granted under the Plan terminate, expire or are canceled, forfeited, exchanged
or surrendered without having been exercised or if any Stock Awards, Stock Units
or Other Stock-Based Awards are forfeited, terminated or otherwise not paid in
full, the shares subject to such Grants shall again be available for purposes of
the Plan. Shares of Company Stock surrendered in payment of the Exercise Price
of an Option or withheld for purposes of satisfying the Company’s minimum tax
withholding obligations with respect to Grants under the Plan shall again be
available for issuance or transfer under the Plan.

 

-6-



--------------------------------------------------------------------------------



 



(b) Limit on Stock Awards, Stock Units and Other Stock-Based Awards. Within the
aggregate limit described in subsection (a), the maximum number of shares of
Company Stock that may be issued under the Plan pursuant to Stock Awards, Stock
Units and Other Stock-Based Awards during the term of the Plan is 2,500,000
shares (i.e., fifty percent (50%) of the aggregate limit described in subsection
(a) above), subject to adjustment as described in subsection (d) below.
(c) Individual Limits. All Grants under the Plan shall be expressed in shares of
Company Stock. The maximum aggregate number of shares of Company Stock with
respect to which all Grants may be made under the Plan to any individual during
any calendar year shall be 200,000 shares, subject to adjustment as described in
subsection (d) below. The foregoing limit of this subsection (c) shall apply
without regard to whether the Grants are to be paid in Company Stock or cash.
All cash payments with respect to Grants (other than with respect to Dividend
Equivalents or Dividends) shall equal the Fair Market Value of the shares of
Company Stock to which the cash payments relate. A Participant may not accrue
Dividend Equivalents and Dividends on performance-based Grants described in
Section 12 during any calendar year in excess of $600,000.
(d) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) a
merger, reorganization or consolidation, (iii) a reclassification or change in
par value, or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for issuance under the Plan, the maximum number of shares of
Company Stock for which any individual may receive Grants in any year, the kind
and number of shares covered by outstanding Grants, the kind and number of
shares issued and to be issued under the Plan, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Committee, in such manner as the Committee deems appropriate, to reflect any
increase or decrease in the number of, or change in the kind or value of, the
issued shares of Company Stock to preclude, to the extent practicable, the
enlargement or dilution of rights and benefits under the Plan and such
outstanding Grants; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated. In the event of a Change in Control of the
Company, the provisions of Section 15 of the Plan shall apply. Any adjustments
to outstanding Grants shall be consistent with section 409A or 422 of the Code,
to the extent applicable. Any adjustments determined by the Committee shall be
final, binding and conclusive.
Section 5. Eligibility for Participation
(a) Eligible Persons. All Employees (including, for all purposes of the Plan, an
Employee who is a member of the Board) and Non-Employee Directors shall be
eligible to participate in the Plan. Key Advisors shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Employer, the services are not in connection with the offer and sale of
securities in a capital-raising transaction and the Key Advisors do not directly
or indirectly promote or maintain a market for the Company’s securities.

 

-7-



--------------------------------------------------------------------------------



 



(b) Selection of Grantees. The Committee shall select the Employees, Key
Advisors and Non-Employee Directors to receive Grants and shall determine the
number of shares of Company Stock subject to a particular Grant in such manner
as the Committee determines.
Section 6. Options
The Committee may grant Options to an Employee, Key Advisor or Non-Employee
Director upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:
(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees, Key
Advisors and Non-Employee Directors.
(b) Type of Option and Price.
(i) The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
employees of the Company or its parent or subsidiary corporations, as defined in
section 424 of the Code. Nonqualified Stock Options may be granted to Employees
and Non-Employee Directors.
(ii) The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and shall be equal to or greater than the Fair
Market Value of a share of Company Stock on the date the Option is granted.
However, an Incentive Stock Option may not be granted to an Employee who, at the
time of grant, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, or any parent or subsidiary
corporation of the Company, as defined in section 424 of the Code, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of a
share of Company Stock on the date of grant.
(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any parent or subsidiary corporation of the
Company, as defined in section 424 of the Code, may not have a term that exceeds
five years from the date of grant.
(d) Exercisability of Options.
(i) Options shall become exercisable in accordance with such terms and
conditions, consistent with the Plan, as may be determined by the Committee and
specified in the Grant Instrument. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
Without limiting the foregoing, unless the Committee determines otherwise, if a
Grantee ceases to be employed by, or provide service to, the Employer on account
of the Grantee’s death or Disability, all outstanding Options held by the
Grantee as of the date the Grantee ceases to be employed by, or provide service
to, the Employer shall become fully exercisable on the date of such termination
of employment or service.

 

-8-



--------------------------------------------------------------------------------



 



(ii) The Committee may provide in a Grant Instrument that the Participant may
elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during the same period as
would be required to vest in the underlying Option, with the repurchase price
equal to the lesser of (A) the Exercise Price or (B) the Fair Market Value of
such shares at the time of repurchase, or such other restrictions as the
Committee deems appropriate.
(e) Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such Options may become exercisable, as
determined by the Committee, upon the Grantee’s death, Disability or retirement,
or upon a Change in Control or other circumstances permitted by applicable
regulations).
(f) Termination of Employment, Retirement, Disability or Death.
(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by, or providing service to, the Employer as an Employee, Key
Advisor or member of the Board.
(ii) In the event the Grantee ceases to be employed by, or provide service to,
the Company on account of a termination for Cause by the Employer or a
termination for any reason other than death, Disability, Early Retirement or
Normal Retirement, any Option held by the Grantee shall terminate as of the date
the Grantee ceases to be employed by, or provide service to, the Employer.
Except as otherwise provided by the Committee, any of the Grantee’s Options
which are not otherwise exercisable as of the date on which the Grantee ceases
to be employed by, or provide service to, the Employer shall terminate as of
such date. In addition, notwithstanding any other provisions of this Section 6,
if the Committee determines that the Grantee has engaged in conduct that
constitutes Cause at any time while the Grantee is employed by, or providing
service to, the Employer or after the Grantee’s termination of employment or
service, any Option held by the Grantee shall immediately terminate and the
Grantee shall automatically forfeit all shares underlying any exercised portion
of an Option for which the Company has not yet delivered the share certificates,
upon refund by the Company of the Exercise Price paid by the Grantee for such
shares. Upon any exercise of an Option, the Company may withhold delivery of
share certificates pending resolution of an inquiry that could lead to a finding
resulting in a forfeiture.
(iii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer because the Grantee is Disabled, any Option which is otherwise
exercisable by the Grantee, including Options becoming exercisable pursuant to
Section 6(d)(i) above, shall terminate unless exercised within thirty-eight
(38) months after the date on which the Grantee ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term.

 

-9-



--------------------------------------------------------------------------------



 



(iv) In the event the Grantee ceases to be employed by, or provide service to,
the Employer on account of Early Retirement or Normal Retirement, any Option
which is otherwise exercisable by the Grantee shall terminate unless exercised
within thirty-eight (38) months after the date on which the Grantee ceases to be
employed by, or provide service to, the Employer (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Unless the Committee determines
otherwise, no Option shall accelerate and become exercisable as a result of a
Grantee’s Early Retirement or Normal Retirement.
(v) If the Grantee dies while employed by, or providing service to, the
Employer, any Option that is otherwise exercisable by the Grantee, including
Options becoming exercisable pursuant to Section 6(d)(i) above, shall terminate
unless exercised within twelve (12) months after the date on which the Grantee
ceases to be employed by, or provide service to, the Employer (or within such
other period of time as may be specified by the Committee), but in any event no
later than the date of expiration of the Option term.
(g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Committee (i) in cash, (ii) unless the Committee determines otherwise, by
delivering shares of Company Stock owned by the Grantee and having a Fair Market
Value on the date of exercise at least equal to the Exercise Price or by
attestation (on a form prescribed by the Committee) to ownership of shares of
Company Stock having a Fair Market Value on the date of exercise at least equal
to the Exercise Price, (iii) by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or (iv) by
such other method as the Committee may approve. Shares of Company Stock used to
exercise an Option shall have been held by the Grantee for the requisite period
of time necessary to avoid adverse accounting consequences to the Company with
respect to the Option. Payment for the shares to be issued or transferred
pursuant to the Option, and any required withholding taxes, must be received by
the Company by the time specified by the Company depending on the type of
payment being made, but in all cases prior to the issuance or transfer of such
shares.
(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Company Stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds $100,000,
then the Option, as to the excess, shall be treated as a Nonqualified Stock
Option. An Incentive Stock Option shall not be granted to any person who is not
an Employee of the Company or a parent or subsidiary corporation (within the
meaning of section 424(f) of the Code) of the Company.

 

-10-



--------------------------------------------------------------------------------



 



(i) Restrictive Covenants Agreement. All unexercised Options following the date
a Grantee ceases to be employed by, or provide service to, the Employer on
account of Early Retirement or Normal Retirement shall be forfeited if, during
the thirty-eight (38)-month period following such termination of employment or
service, the Grantee violates the terms of any written invention assignment,
non-competition, non-solicitation or confidentiality agreement between the
Grantee and the Employer, except as otherwise provided in the Grant Instrument.
Section 7. Stock Awards
The Committee may issue or transfer shares of Company Stock to an Employee, Key
Advisor or Non-Employee Director under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:
(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for consideration or for no
consideration, and subject to restrictions or no restrictions, as determined by
the Committee. The Committee may, but shall not be required to, establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time, at a particular date or according to such other criteria as the Committee
deems appropriate, including, without limitation, restrictions based upon the
achievement of specific performance goals. The period of time during which the
Stock Awards will remain subject to restrictions will be designated in the Grant
Instrument as the “Restriction Period.”
(b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.
(c) Requirement of Employment or Service. If the Grantee ceases to be employed
by, or provide service to, the Employer during a period designated in the Grant
Instrument as the Restriction Period, or if other specified conditions are not
met, the Stock Award shall terminate as to all shares covered by the Grant as to
which the restrictions have not lapsed, and those shares of Company Stock must
be immediately returned to the Company. The Committee may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.
Without limiting the foregoing, unless the Committee determines otherwise:
(i) If a Grantee ceases to be employed by, or provide service to, the Employer
on account of Early Retirement, a pro-rata portion of the Stock Award, based on
the period in which the Grantee was employed by, or providing service to, the
Employer during the Restriction Period, shall not terminate and shall continue
to be subject to the restrictions, if any, to which such Stock Award was subject
at the time of the Grant and the remaining balance of such Stock Award shall
terminate. The shares of Company Stock subject to the pro-rata portion of the
Stock Award that does not terminate on account of Early Retirement shall
continue to be subject to any performance goals established by the Committee
with respect to the Stock Award.
(ii) If a Grantee ceases to be employed by, or provide service to, the Employer
on account of Normal Retirement, the Stock Award shall not terminate as a result
of the Grantee’s Normal Retirement. The shares of Company Stock subject to the
Stock Award shall continue to be subject to any performance goals established by
the Committee with respect to the Stock Award.

 

-11-



--------------------------------------------------------------------------------



 



(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except under Section 14(a)
below. Unless otherwise determined by the Committee, the Company will retain
possession of certificates for shares of Stock Awards until all restrictions on
such shares have lapsed. Each certificate for a Stock Award, unless held by the
Company, shall contain a legend giving appropriate notice of the restrictions in
the Grant. The Grantee shall be entitled to have the legend removed from the
stock certificate covering the shares subject to restrictions when all
restrictions on such shares have lapsed. The Committee may determine that the
Company will not issue certificates for Stock Awards until all restrictions on
such shares have lapsed.
(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Grantee shall have the right to
vote shares of Stock Awards and to receive any Dividends or other distributions
paid on such shares, subject to any restrictions deemed appropriate by the
Committee, including, without limitation, the achievement of specific
performance goals.
(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions, if any, imposed by the Committee. The Committee may determine,
as to any or all Stock Awards, that the restrictions shall lapse without regard
to any Restriction Period. Without limiting the foregoing, unless the Committee
determines otherwise, if a Grantee ceases to be employed by, or provide service
to, the Employer on account of the Grantee’s death or Disability, the
restrictions and conditions on all outstanding Stock Awards held by the Grantee
as of the date the Grantee ceases to be employed by, or provide service to, the
Employer shall immediately lapse.
(g) Restrictive Covenants Agreement. All Stock Awards with respect to which the
applicable restrictions have not lapsed following the date a Grantee ceases to
be employed by, or provide service to, the Employer on account of Early
Retirement or Normal Retirement shall be forfeited if, during the Restriction
Period, the Grantee violates the terms of any written invention assignment,
non-competition, non-solicitation or confidentiality agreement between the
Grantee and the Employer, except as otherwise provided in the Grant Instrument.
Section 8. Stock Units
The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Company Stock, to an Employee, Key Advisor or Non-Employee
Director, upon such terms and conditions as the Committee deems appropriate. The
following provisions are applicable to Stock Units:
(a) Crediting of Units. Each Stock Unit shall represent the right of the Grantee
to receive a share of Company Stock or an amount of cash based on the value of a
share of Company Stock, if and when specified conditions are met. All Stock
Units shall be credited to bookkeeping accounts established on the Company’s
records for purposes of the Plan.

 

-12-



--------------------------------------------------------------------------------



 



(b) Terms of Stock Units. The Committee may grant Stock Units that are payable
if specified performance goals or other conditions are met, or under other
circumstances. Stock Units may be paid at the end of a specified performance
period or other period, or payment may be deferred to a date authorized by the
Committee. The Committee shall determine the number of Stock Units to be granted
and the requirements applicable to such Stock Units. Without limiting the
foregoing, unless the Committee determines otherwise, if a Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
death or Disability, all outstanding Stock Units held by the Grantee as of the
date the Grantee ceases to be employed by, or provide service to, the Employer
shall become fully vested on the date of such termination of employment or
service.
(c) Requirement of Employment or Service. If the Grantee ceases to be employed
by, or provide service to, the Employer prior to the vesting of Stock Units, or
if other conditions established by the Committee are not met, the Grantee’s
Stock Units shall be forfeited. The Committee may, however, provide for complete
or partial exceptions to this requirement as it deems appropriate. Without
limiting the foregoing, unless the Committee determines otherwise:
(i) If a Grantee ceases to be employed by, or provide service to, the Employer
on account of Early Retirement, a pro-rata share of the Stock Units, based on
the period in which the Grantee was employed by, or providing service to, the
Employer during the period of time during which the Stock Units remain subject
to restrictions, shall not be forfeited as a result of such termination of
employment or service. The pro-rata share of the Stock Units that is not
forfeited as a result of the Grantee’s Early Retirement shall continue to be
subject to any performance goals established by the Committee with respect to
the Stock Units.
(ii) If a Grantee ceases to be employed by, or provide service to, the Employer
on account of Normal Retirement, the Stock Units shall not be forfeited as a
result of such termination of employment or service. The Stock Units shall
continue to be subject to any performance goals established by the Committee
with respect to the Stock Units.
(d) Payment With Respect to Stock Units. Payments with respect to Stock Units
shall be made in cash, Company Stock or any combination of the foregoing, as the
Committee shall determine.
(e) Restrictive Covenants Agreement. All Stock Units with respect to which the
applicable restrictions have not lapsed or which have not yet been paid
following the date a Grantee ceases to be employed by, or provide service to,
the Employer on account of Early Retirement or Normal Retirement shall be
forfeited if, during the period of time during which the Stock Units remain
subject to restrictions, the Grantee violates the terms of any written invention
assignment, non-competition, non-solicitation or confidentiality agreement
between the Grantee and the Employer, except as otherwise provided in the Grant
Instrument.

 

-13-



--------------------------------------------------------------------------------



 



Section 9. Stock Appreciation Rights
The Committee may grant SARs to an Employee, Key Advisor or Non-Employee
Director separately or in tandem with any Option. The following provisions are
applicable to SARs:
(a) General Requirements. The Committee may grant SARs to an Employee, Key
Advisor or Non-Employee Director separately or in tandem with any Option (for
all or a portion of the applicable Option). Tandem SARs may be granted either at
the time the Option is granted or at any time thereafter while the Option
remains outstanding; provided, however, that, in the case of an Incentive Stock
Option, SARs may be granted only at the time of the Grant of the Incentive Stock
Option. The Committee shall establish the base amount of the SAR at the time the
SAR is granted. The base amount of each SAR shall be equal to the per share
Exercise Price of the related Option or, if there is no related Option, an
amount equal to or greater than the Fair Market Value of a share of Company
Stock as of the date of Grant of the SAR.
(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.
(c) Exercisability. An SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. Without limiting the foregoing, unless the Committee determines
otherwise, if a Grantee ceases to be employed by, or provide service to, the
Employer on account of the Grantee’s death or Disability, all outstanding SARs
held by the Grantee as of the date the Grantee ceases to be employed by, or
provide service to, the Employer shall become fully exercisable on the date of
such termination of employment or service. SARs may only be exercised while the
Grantee is employed by, or providing service to, the Employer or during the
applicable period after termination of employment or service as described in
Section 6(f) above. A tandem SAR shall be exercisable only during the period
when the Option to which it is related is also exercisable.
(d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, may not be exercisable for at least six months after the date
of grant (except that such SARs may become exercisable, as determined by the
Committee, upon the Grantee’s death, Disability or retirement, or upon a Change
in Control or other circumstances permitted by applicable regulations).
(e) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised. The stock appreciation for an SAR is the
amount by which the Fair Market Value of the underlying Company Stock on the
date of exercise of the SAR exceeds the base amount of the SAR as described in
subsection (a).

 

-14-



--------------------------------------------------------------------------------



 



(f) Form of Payment. The appreciation in an SAR shall be paid in shares of
Company Stock, cash or any combination of the foregoing, as the Committee shall
determine. For purposes of calculating the number of shares of Company Stock to
be received, shares of Company Stock shall be valued at their Fair Market Value
on the date of exercise of the SAR.
(g) Restrictive Covenants Agreement. All unexercised SARs following the date a
Grantee ceases to be employed by, or provide service to, the Employer on account
of Early Retirement or Normal Retirement shall be forfeited if, during the
thirty-eight (38)-month period following such termination of employment or
service, the Grantee violates the terms of any written invention assignment,
non-competition, non-solicitation or confidentiality agreement between the
Grantee and the Employer, except as otherwise provided in the Grant Instrument.
Section 10. Other Stock-Based Awards
The Committee may grant Other Stock-Based Awards, which are awards (other than
those described in Sections 6, 7, 8 and 9 of the Plan) that are based on or
measured by Company Stock, to any Employee, Key Advisor or Non-Employee
Director, on such terms and conditions as the Committee shall determine. Other
Stock-Based Awards may be awarded subject to the achievement of performance
goals or other conditions and may be payable in cash, Company Stock or any
combination of the foregoing, as the Committee shall determine.
Section 11. Dividend Equivalents
The Committee may grant Dividend Equivalents alone or in connection with Stock
Units or Other Stock-Based Awards, to an Employee, Key Advisor or Non-Employee
Director, upon such terms and conditions as the Committee deems appropriate. The
Committee may grant Dividend Equivalents on the terms described in subsections
(a) through (e) below or on such other terms as the Committee deems appropriate.
Except as otherwise provided in the Grant Instrument, the following provisions
may be applicable to Dividend Equivalents:
(a) Amount of Dividend Equivalent Credited. The Company shall credit to an
account for each Grantee maintained by the Company in its books and records on
each record date the Dividend Equivalent Amount for each Grantee attributable to
each record date, from the date of grant until the earliest of the date of:
(i) the end of the applicable accumulation period designated by the Committee at
the time of grant (the “Accumulation Period”),
(ii) the date the Grantee ceases to be employed by, or provide service to, the
Employer for any reason other than death, Disability, Early Retirement, or
Normal Retirement, or as otherwise determined by the Committee, in its sole
discretion, at the time of the Grantee’s termination of employment or service,
or
(iii) the end of a period of four years from the date of grant.

 

-15-



--------------------------------------------------------------------------------



 



The Company shall maintain in its books and records separate accounts which
identify the Dividend Equivalent Amounts for each Grantee, reduced by all
amounts paid pursuant to subsection (b) below. No interest shall be credited to
any such account. The amount of Dividend Equivalents credited pursuant to this
subsection (a) shall be deemed a separate payment for purposes of section 409A
of the Code.
(b) Payment of Credited Dividend Equivalents. Any Dividend Equivalent Amounts
accrued in an account between the date of grant to March 1 of the following year
shall be distributed to the Grantee no later than March 15 of the year following
the date of grant, subject to subsection (c) below, and any Dividend Equivalent
Amounts accrued in an account from March 2 of the year following the date of
grant (or any anniversary thereof) through March 1 of the following year shall
be distributed to the Grantee no later than March 15 of such following year,
subject to subsection (c) below. Notwithstanding the foregoing, if a Change in
Control occurs while the Grantee is employed by, or providing service to, the
Employer, any Dividend Equivalent Amounts or portion thereof, which have not,
prior to such date, been paid to the Grantee or forfeited shall be paid to the
Grantee within sixty (60) days following the consummation of the Change in
Control.
(c) Forfeiture of Dividend Equivalents. Except as otherwise determined by the
Committee, payment of Dividend Equivalent Amounts for any accrual period ending
on March 1 as described in subsection (b) above shall be forfeited by the
Grantee if the Grantee ceases to be employed by, or provide service to, the
Employer on March 1 of such accrual period; provided, however, that the Grantee
shall not forfeit any payments if the Grantee ceases to be employed by, or
provide service to, the Employer on account of death, Disability, Early
Retirement, or Normal Retirement, subject to subsection (e) below.
(d) Form of Payment. All Dividend Equivalent Amounts shall be paid solely in
cash.
(e) Restrictive Covenants Agreement. All unpaid Dividend Equivalent Amounts
following the date a Grantee ceases to be employed by, or provide service to,
the Employer on account of Early Retirement or Normal Retirement shall be
forfeited if, during the applicable Accumulation Period, the Grantee violates
the terms of any written invention assignment, non-competition, non-solicitation
or confidentiality agreement between the Grantee and the Employer, except as
otherwise provided in the Grant Instrument.
Section 12. Qualified Performance-Based Compensation
The Committee may determine that Stock Awards, Stock Units, Other Stock-Based
Awards and Dividend Equivalents granted to an Employee shall be considered
“qualified performance-based compensation” under section 162(m) of the Code. The
following provisions shall apply to Grants of Stock Awards, Stock Units, Other
Stock-Based Awards and Dividend Equivalents that are to be considered “qualified
performance-based compensation” under section 162(m) of the Code:
(a) Performance Goals.
(i) When Stock Awards, Stock Units, Other Stock-Based Awards or Dividend
Equivalents that are to be considered “qualified performance-based compensation”
are granted, the Committee shall establish in writing (A) the objective
performance goals that must be met, (B) the performance period during which the
performance will be measured, (C) the threshold, target and maximum amounts that
may be paid if the performance goals are met, and (D) any other conditions that
the Committee deems appropriate and consistent with the Plan and section 162(m)
of the Code.

 

-16-



--------------------------------------------------------------------------------



 



(ii) The business criteria may relate to the Grantee’s business unit or the
performance of the Company and its parents and subsidiaries as a whole, or any
combination of the foregoing. The Committee shall use objectively determinable
performance goals based on one or more of the following criteria: total return
to shareholders; dividends; earnings per share; customer growth; cost reduction
goals; the achievement of specified operational goals, including water quality
and the reliability of water supply; measures of customer satisfaction; net
income (before or after taxes) or operating income; earnings before interest,
taxes, depreciation and amortization or operating income before depreciation and
amortization; revenue targets; return on assets, capital or investment; cash
flow; budget comparisons; implementation or completion of projects or processes
strategic or critical to the Company’s business operations; and any combination
of, or a specified increase in, any of the foregoing.
(b) Establishment of Goals. The Committee shall establish the performance goals
in writing either before the beginning of the performance period or during a
period ending no later than the earlier of (i) 90 days after the beginning of
the performance period or (ii) the date on which 25% of the performance period
has been completed, or such other date as may be required or permitted under
applicable regulations under section 162(m) of the Code. The performance goals
shall satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the goals be established in
such a way that a third party with knowledge of the relevant facts could
determine whether and to what extent the performance goals have been met. The
Committee shall not have discretion to increase the amount of compensation that
is payable upon achievement of the designated performance goals.
(c) Announcement of Grants. The Committee shall certify and announce the results
for each performance period to all Grantees after the announcement of the
Company’s financial results for the performance period. If and to the extent
that the Committee does not certify that the performance goals have been met,
the grants of Stock Awards, Stock Units, Other Stock-Based Awards and Dividend
Equivalents for the performance period shall be forfeited or shall not be made,
as applicable.
(d) Death, Disability or Other Circumstances. The Committee may provide that
Stock Awards, Stock Units, Other Stock-Based Awards and Dividend Equivalents
shall be payable or restrictions on such Grants shall lapse, in whole or in
part, in the event of the Grantee’s death or Disability during the performance
period, or under other circumstances consistent with the Treasury regulations
and rulings under section 162(m) of the Code.

 

-17-



--------------------------------------------------------------------------------



 



Section 13. Withholding of Taxes
(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages and compensation paid
by the Employer the amount of any withholding taxes due with respect to such
Grants.
(b) Election to Withhold Shares. If the Company so permits, a Grantee may elect
to satisfy the Employer’s tax withholding obligation with respect to Grants paid
in Company Stock by having shares withheld up to an amount that does not exceed
the Grantee’s minimum applicable withholding tax rate for federal (including
FICA), state and local tax liabilities. The election must be in a form and
manner prescribed by the Company and may be subject to the prior approval of the
Company.
Section 14. Transferability of Grants
(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Grants other than Incentive Stock Options,
pursuant to a domestic relations order. When a Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
may exercise such rights. Any such successor must furnish proof satisfactory to
the Company of his or her right to receive the Grant under the Grantee’s will or
under the applicable laws of descent and distribution.
(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.
Section 15. Consequences of a Change in Control
(a) Notice and Acceleration. Unless the Committee determines otherwise,
effective upon the date of the Change in Control, (i) all outstanding Options
and SARs shall automatically accelerate and become fully exercisable, (ii) the
restrictions and conditions on all outstanding Stock Awards shall immediately
lapse, and (iii) all Stock Units, Other Stock-Based Awards and unpaid Dividend
Equivalent Amounts shall become fully vested and shall be paid at their target
values, or in such greater amounts as the Committee may determine.

 

-18-



--------------------------------------------------------------------------------



 



(b) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
in Control, the Committee may take one or more of the following actions with
respect to any or all outstanding Grants: the Committee may (i) require that
Grantees surrender their outstanding Options and SARs in exchange for one or
more payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Company Stock subject to the Grantee’s unexercised Options and
SARs exceeds the Exercise Price of the Options or the base amount of the SARs,
as applicable, (ii) after giving Grantees an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Committee deems appropriate, or (iii) determine that
outstanding Options and SARs that are not exercised shall be assumed by, or
replaced with comparable options or rights by, the surviving corporation, (or a
parent or subsidiary of the surviving corporation), and other outstanding Grants
that remain in effect after the Change in Control shall be converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation). Such surrender or termination shall take place as of the date of
the Change in Control or such other date as the Committee may specify.
(c) Committee. The Committee making the determinations under this Section 15
following a Change in Control must be comprised of the same members as those on
the Committee immediately before the Change in Control.
Section 16. Requirements for Issuance or Transfer of Shares
No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant on the
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of the shares of Company Stock as the Committee shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan may be subject to such
stop-transfer orders and other restrictions as the Company deems appropriate to
comply with applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.
Section 17. Amendment and Termination of the Plan
(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required in order to comply with the Code or other applicable
law, or to comply with applicable stock exchange requirements.
(b) No Repricing Without Shareholder Approval. Notwithstanding anything in the
Plan to the contrary, the Committee may not reprice Options, nor may the Board
amend the Plan to permit repricing of Options, unless the shareholders of the
Company provide prior approval for such repricing. The term “repricing” shall
have the meaning given that term in Section 303A(8) of the New York Stock
Exchange Listed Company Manual, as in effect from time to time.

 

-19-



--------------------------------------------------------------------------------



 



(c) Shareholder Re-Approval Requirement. If Stock Awards, Stock Units, Other
Stock-Based Awards or Dividend Equivalents are granted as “qualified
performance-based compensation” under Section 12 above, the Plan must be
reapproved by the shareholders no later than the first shareholders meeting that
occurs in the fifth year following the year in which the shareholders previously
approved the provisions of Section 12, if required by section 162(m) of the Code
or the regulations thereunder.
(d) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.
(e) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 18(f) below. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.
Whether or not the Plan has terminated, an outstanding Grant may be terminated
or amended under Section 18(f) below or may be amended by agreement of the
Company and the Grantee consistent with the Plan.
(f) Effective Date of the Plan. The Plan shall be effective as of the date on
which the shareholders approve the Plan.
Section 18. Miscellaneous
(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in the Plan shall be construed to (i) limit the right of the Committee
to make Grants under the Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become Employees, or (ii) limit the right of the Company to grant stock options
or make other awards outside of the Plan. The Committee may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company, in substitution for a stock option or stock
awards grant made by such corporation. Notwithstanding anything in the Plan to
the contrary, the Committee may establish such terms and conditions of the new
Grants as it deems appropriate, including setting the Exercise Price of Options
or the base price of SARs at a price necessary to retain for the Grantee the
same economic value as the prior options or rights.
(b) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.
(c) Funding of the Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan.

 

-20-



--------------------------------------------------------------------------------



 



(d) Rights of Grantees. Nothing in the Plan shall entitle any Employee, Key
Advisor, Non-Employee Director or other person to any claim or right to be
granted a Grant under the Plan. Neither the Plan nor any action taken hereunder
shall be construed as giving any individual any rights to be retained by or in
the employ of the Employer or any other employment rights.
(e) No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant. Except as otherwise provided
under the Plan, the Committee shall determine whether cash, other awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
(f) Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and regulations, and to approvals
by any governmental or regulatory agency as may be required. With respect to
persons subject to section 16 of the Exchange Act, it is the intent of the
Company that the Plan and all transactions under the Plan comply with all
applicable provisions of Rule 16b-3 or its successors under the Exchange Act. In
addition, it is the intent of the Company that Incentive Stock Options comply
with the applicable provisions of section 422 of the Code, that Grants of
“qualified performance-based compensation” comply with the applicable provisions
of section 162(m) of the Code and that, to the extent applicable, Grants comply
with the requirements of section 409A of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or section 422, 162(m) or 409A of the Code, that Plan provision
shall cease to apply. The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation.
(g) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are believed by the Committee to be subject to taxation in
countries other than the United States, the Committee may make Grants on such
terms and conditions, consistent with the Plan, as the Committee deems
appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(h) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflict of laws provisions thereof.

 

-21-